FILED
                            NOT FOR PUBLICATION                             AUG 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 13-50116

               Plaintiff - Appellee,             D.C. No. 3:12-cr-05221-BEN

  v.
                                                 MEMORANDUM *
LEONEL GOMEZ-YANEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                            Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Leonel Gomez-Yanez appeals from the district court’s judgment and

challenges the 12-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Gomez-Yanez contends the district court procedurally erred by failing to

correctly calculate the applicable Guidelines range and by not stating whether the

fast-track departure recommended by the parties was included in the calculation.

We review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and find none. The record reflects that the court rejected the

fast-track departure and properly calculated the Guidelines range without the

departure. Further, any failure to reconcile the parties’ calculations of Gomez-

Yanez’s criminal history score was harmless because the court used the lower

score.

         Gomez-Yanez also contends his sentence is substantively unreasonable

because the district court improperly relied upon his unauthorized employment and

made illogical inferences from his past criminal history. The district court did not

abuse its discretion in imposing Gomez-Yanez’s sentence. See Gall v. United

States, 552 U.S. 38, 51 (2007). The record reflects that Gomez-Yanez’s past

employment and his history of driving under the influence were relevant to the 18

U.S.C. § 3553(a) sentencing factors, including the need to promote respect for the

law, afford adequate deterrence, and protect the public. The within-Guidelines

sentence is substantively reasonable.

         AFFIRMED.


                                           2                                    13-50116